Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered October 2, 1981, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Feinberg, J.), of defendants motion to suppress a statement made after his arrest.
Judgment affirmed.
The hearing court’s conclusion that the police had probable cause to arrest defendant is supported by the independent knowledge possessed by the police, as well as a statement made by an informant to the police which implicated defendant in certain criminal activity. The informant, who was defendant’s acquaintance, was a witness to the particular incident, which he related to the police. Therefore, the prosecution did not have to demonstrate his past reliability (see, People v Berzups, 49 NY2d 417; United States v Di Stefano, 555 F2d 1094).
We have examined defendant’s remaining arguments and find them to be either unpreserved for review, as a matter of *608law, or without merit. Mangano, J. P., Rubin, Eiber and Kooper, JJ., concur.